Citation Nr: 1743721	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  05-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for residuals of a right hand laceration for the period prior to October 23, 2008 and in excess of 20 percent on and after October 23, 2008. 

2.  Entitlement to service connection for a respiratory disorder, to include asthma, obstructive sleep apnea (OSA), and chronic obstructive pulmonary disease (COPD), to include as due to asbestos and chemical exposures. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and multiple Board remands.

The record shows that the Veteran has multiple respiratory-related diagnoses, to include April 2016 diagnoses of OSA and COPD and a May 2016 diagnosis of asthma.  See April 2016 private medical report; June 2016 VA Respiratory Opinion.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has broadly construed the Veteran's claim for service connection for a respiratory disorder, to include these diagnoses.

In an August 2011 rating action, the RO implemented a June 2011 Board decision to grant an increased 20 percent rating to the service-connected residuals of a right hand laceration, effective October 23, 2008--the effective date of VA regulations that revised the ratings for scars.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation for the service-connected residuals of a right hand laceration remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the Veteran testified before the undersigned at a hearing conducted at the Board's offices in Washington, DC.  A transcript of the hearing is of record. 

The issue of entitlement to service connection for a respiratory disorder, to include asthma, OSA, and COPD, to include as due to asbestos and chemical exposure is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the service-connected right hand laceration was manifested by scars that were superficial and painful, but not deep, unstable, or affecting in excess of 12 square inches, and without limitation of function of the affected part. 

2.  On and after October 23, 2008, the service-connected right hand laceration is manifested by scars that are painful, but not 5 scars that are painful and unstable, no deep or non-linear, and without any other disabling effects.  


CONCLUSION OF LAW

The criteria are not met for increased disability ratings for the right hand laceration for the period prior to October 23, 2008, and on and after October 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.118, Diagnostic Code 7804 (2007) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter, dated in June 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the electronic record, as are VA and private medical records and Social Security Administration (SSA) records. The record indicates that the Veteran was afforded VA examinations in December 2006, March 2009, January 2012, May 201, and May 2016. The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, included an examination of the Veteran that provided findings relevant to the diagnostic criteria both prior and subsequent to October 23, 2008, the date VA revised the rating criteria for evaluating skin disabilities.

Additionally, the Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  In February 2016, the Board remanded the matters on appeal to the AOJ for additional development.  Specifically, to obtain outstanding treatment records from the Veteran's pulmonologist, Dr. H., and primary care provider, Dr. MS; obtain an addendum opinion as to the etiology of the Veteran's diagnosed respiratory disabilities; and, to schedule the Veteran for a VA examination to determine the nature and extent of his service-connected residuals of a right hand laceration.  In April 2016, VA received records from Atlantic Pulmonary Associates (Dr. H).  A VA examination of the Veteran's right hand scar was performed in May 2015 and an addendum opinion addressing the etiology of his respiratory disabilities was obtained in June 2016. 

The Veteran also provided relevant testimony during the hearing before the Veterans Law Judge in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified one of the issues on appeal as the increased rating issue adjudicated herein and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding the increased rating claim.  Additionally, the Board remanded the claims on appeal to cure the evidentiary defects.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's increased rating claim decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Merits Analysis

The Veteran seeks entitlement to an increased disability rating in excess of 10 percent for residuals of a right hand laceration for the period prior to October 23, 2008 and in excess of 20 percent therefrom.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected right hand laceration.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

The RO has assigned an initial 10 percent evaluation for the right hand laceration under 38 C.F.R. § 4.118 (2007), Diagnostic Code (DC) 7804 for the period prior to October 23, 2008.  This 10 percent rating has been in effect since July 25, 2001.  As of October 23, 2008, a 20 percent rating has been assigned under DC 7804.  38 C.F.R. § 4.118, DC 7804 (2016).  During the appeal, effective October 23, 2008, the criteria for rating scars were revised.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008). The October 2008 amendments, however, only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See 38 C.F.R. § 4.118 (after October 2008).  

In the present case, the Veteran's original claim has been pending before the October 2008 effective date, and the VA has not received a request from the Veteran for consideration under the amended October 2008 criteria.  Regardless, since the RO has already considered the pre-and post-October 2008 criteria in a June 2007 Statement of the Case (SOC) and January 2010 Supplemental Statement of the Case (SSOC), respectively, the Board will also consider both sets of criteria, to avoid any potential prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the pre-October 2008 version of Diagnostic Code 7804, a scar that is superficial and painful on examination may be assigned a maximum 10 percent rating under DC 7804.  38 C.F.R. § 4.118, DC 7800 (2007).

Under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep or cause limited motion and affect an area exceeding 6 square inches (929 square centimeters); a 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters).  A 30 percent rating is assigned for an area or areas exceeding 72 square inches (465 square centimeters).  A maximum 40 percent rating is warranted for an area or areas exceeding 144 square inches (929) square centimeters.  38 C.F.R. § 4.118, DC 7801 (2007).  

Under Diagnostic Codes 7802, a maximum 10 percent rating is warranted for a superficial scar that does not cause limited motion that is in excess of 144 square inches.  38 C.F.R. § 4.118, DC 7802 (2007).  Under Diagnostic Code 7803, a maximum 10 percent rating is warranted for a superficial, unstable scar.  38 C.F.R. § 4.118, DC 7803 (2007).  Under Diagnostic Code 7805, scars are rated according to limitation of function of the affected part.  See 38 C.F.R. § 4.118, DC 7805 (2007). 

Under the post-October 2008 version of DC 7804, a 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2016). 

Under DC 7801, a 20 percent rating is warranted for burn scars(s) or scars due to other causes, not of the head, face, or neck that are deep and nonlinear and affect an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires evidence of an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A maximum 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7801 (2016).  Finally, under the post-October 2008 version of DC 7805, scars, other (including linear scars), a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804.  Id.  

Under Diagnostic Code 7802, a maximum 10 percent rating is assigned, thus this code is not for consideration.  38 C.F.R. § 4.118, DC 7802 (2016).  Under the post-October 2008 criteria, Diagnostic Code 7803 no longer exists, as it was incorporated into Diagnostic Code 7804. 

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2016). If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2016).  Scars can receive separate evaluations under Diagnostic Codes 7800, 7801, 7802, and 7805, despite also be rated under Diagnostic Code 7804.  See 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (3) (2016). 

At the outset, the Board notes that under both sets of skin criteria, the Veteran does not contend, and the objective evidence does not demonstrate, disfigurement of the head, face, or neck when the skin disability is moderately disfiguring; burn scars, scars due to other causes, or disfigurement on the head, face, or neck with one characteristic of disfigurement (Diagnostic Code 7800).  Compare 38 C.F.R. 
§ 4.118 (2016) with 38 C.F.R. § 4.118 (2007).  Thus, evaluation under DC 7800 under either set of skin criteria is not for application in the instant appeal.  Furthermore, DCs 7802 and 7803 need not be considered as noted above either pre- or post- the October 2008 criteria change.

The Board finds that the preponderance of the evidence of record is against increased disability ratings greater than 10 and 20 percent for the right hand laceration for the periods prior and subsequent to October 23, 2008, respectively.  In making this determination, the Board has reviewed VA skin examination reports, dated in December 2006; March 2009; January 2012; May 2014; and, May 2016, VA and private treatment records, SSA records; service treatment records, and personal statements and hearing testimony from the Veteran.  The Board will discuss each rating period separately below. 

The Board finds that for the period prior to October 23, 2008, the preponderance of the evidence of record is against an increased rating.  Under the pre-October 23, 2008 criteria, the Veteran is in receipt of the maximum 10 percent rating available under Diagnostic Code 7804 for a superficial, painful scar.  38 C.F.R. § 4.118, DC 7804 (2007).  Thus, an increased rating in excess of 10 percent for the right hand laceration is not warranted under DC 7804 for the period prior to October 23, 2008.  

An increased rating for the service-connected right hand laceration is also not warranted under Diagnostic Code 7801.  Here, a December 2006 VA examination report shows that the Veteran had three right hand scars.  The examiner found the scars superficial.  The examiner also determined there was no limitation of motion in each of the affected fingers.  Accordingly, an increased evaluation or separate evaluation under DC 7801 is not warranted.

An increased rating for the service-connected right hand laceration is also not warranted under Diagnostic Code 7802.  There is no increased evaluation as the maximum permitted is a 10 percent evaluation.  Additionally, the scars do not affect an area in excess of 144 square inches.  As noted in the 2006 VA examination report, the scars were as follows:  one scar on the volar side of the right thumb that measured 1.5 centimeter by 0.1 centimeter; small scar on the dorsum of the index finger that measured 1 centimeter by 0.1 centimeter and a third scar on a volar side of the little finger in the area of the skin crease at the distal metatarsophalangeal joint of the little finger that measured 1 centimeter by 0.1 centimeter.  Thus, the Board finds that an increased or separate evaluation is not warranted under DDC 7802 in effect prior to October 23, 2008. 

An increased rating for the service-connected right hand laceration is also not warranted under Diagnostic Code 7803.  As the maximum rating is 10 percent, an increased rating is not for assignment.  A separate evaluation is not warranted as the examiners found each scar stable.  Accordingly, increased or separate evaluation is not warranted under DC 7803 in effect prior to October 23, 2008.  Finally, an increased or separate evaluation under DC 7805 is not for assignment as there are no other disabling effects of the scars.  The examiner found no limitation of motion of each of the affected fingers.  As is noted below, any nerve or muscle damage has been found attributable to the Veteran's carpal tunnel syndrome.  

The Board also concludes that the preponderance of the evidence of record is against an increased disability for the service-connected right hand laceration under the post-October 2008 criteria.  DC 7804 does not provide for an increase because the evidence does not show that the Veteran has five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2016).  The May 2009 VA examination report noted five scars, but only three were tender to palpation.   The January 2012 assessed one scar was painful.  The 2014 VA examination report found that the scars were not painful or unstable.  The 2016 VA examination report noted that the scars were not painful or unstable.   Thus, an increased disability rating or is not warranted for the service-connected right hand laceration under DC 7804 for the period from October 23, 2008.  

DC 7801 does not provide for an increased evaluation as the evidence does not show that the scars are deep and nonlinear.  Rather, the 2009 VA examination found that four scars of the five noted adhered to the underlying tissue but there was no underlying soft tissue damage.  The remaining scar did not adhere to the underlying tissue and had not underlying soft tissue damage.  The 2012 VA examiner found that the scars were all linear.  The 2014 VA examiner found the scars were linear and not deep.  The 2016 VA examiner found the scars were superficial.  Thus, an increased rating is not warranted under Diagnostic Code 7801 because the above-cited VA examination reports do not demonstrate scars not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929) square centimeters.  Thus, an increased or separate rating is not warranted for the service-connected right hand laceration under DC 7801 for the period from October 23, 2008.  

DC 7802 does not provide for an increased or separate evaluation as 10 percent is the maximum evaluation and the evidence does not show that the scars are nonlinear.  The VA examinations have consistently noted the scars are linear.  Accordingly, an increased or separate rating is not warranted for the service-connected right hand laceration under DC 7802 for the period from October 23, 2008.  

Finally, a separate or increased rating for any disabling effects not considered under Diagnostic Codes 7800-7804 (Diagnostic Code 7805) is also not warranted.  Notably, the VA examiners concluded that the Veteran's complaints of right hand numbness, tingling, weakness and pain were attributed to his non-service connected carpal tunnel syndrome and right hand osteoarthritis.  The 2016 VA examiner found there was no limitation of thumb flexion and that there was no objective evidence of loss of strength or nerve damage.  In summary, any disabling effects not considered under Diagnostic Codes 7800-7804 are not due to the service-connected right hand laceration under DC 7805.  In conclusion, the Board finds that the preponderance of the evidence of record is against an increased rating or separate for the service-connected right hand laceration under the rating criteria in effect from October 23, 2008. 

With regard to lay evidence, the Veteran has provided competent written lay assertions and oral testimony that he has right hand laceration/scars and has right hand numbness, tingling, weakness, and pain of the right hand and limitation of function such as difficulty grasping objects.  See January 2012 VA examination report; Board Hearing Transcript (T.) pp. 17-18.  As a lay person, the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected right wrist laceration.  See 38 C.F.R. § 3.159 (a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  A skin condition is the type of condition lending itself to lay observation. McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Veteran is both competent to describe his symptoms and credible, in that his reports have been consistent over time.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

However, such descriptions of this disability must be considered in conjunction with the clinical evidence of record and the pertinent rating criteria.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible and probative.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Although the Veteran is competent to report the symptoms, he is not competent to provide testimony regarding the etiology of the symptoms.  The attribution of the symptoms to carpal tunnel syndrome versus the scars is not capable of lay observation; rather, this is a medical determination of complexity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Additionally, the Veteran's lay statements and testimony of a functionally limiting right wrist scar is outweighed by the observations at VA examinations where the examiners upon objective examination found the right wrist scar did not limit right hand function or motion.  Notably, VA examiners in March 2009, May 2014 and May 2016 observed no limitation of motion from the right hand scar.  Furthermore, the May 2014 and May 2016 VA examiners concluded that the Veteran's complaints of numbness and tingling in the right hand were the result of non-service-connected carpal tunnel syndrome and degenerative arthritis.  Thus, the Board finds that separate evaluations for neurological impairment of the right hand under Diagnostic Codes 8512-8515 (2016) is not warranted.  See 38 C.F.R. 
§ 4.124a, DCs 8512-8515 (2016).  The objective findings of the VA examiners, which are based upon physical examinations outweigh the Veteran's statements and testimony.  The Board finds the observation of the skilled medical professional to be more probative to and to carry more weight than the Veteran's lay assertions. 

Accordingly, the preponderance of the evidence is against an increased disability rating and separate ratings for the Veteran's right wrist laceration for the period prior to October 23, 2008 and in excess of 20 percent therefrom.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Increased disability ratings for the service-connected right hand laceration are denied. 


REMAND

A remand is required to obtain compliance with the prior Board remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion and review of the claims file does not automatically render an opinion persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

In the February 2016 remand, the Board requested an addendum opinion regarding the etiology of the Veteran's respiratory disability from the October 2012 VA physician or, if unavailable, from another suitably qualified clinician.  In June 2016, a VA physician's assistant provided the requested opinion.  The examiner concluded that it was less likely as not that the Veteran's asthma and OSA were incurred in or due to active military service.  Notably, the examiner based this conclusion on the Veteran's post-service employment of 3 years in construction and 20 years in the state fire department, reasoning that a debilitating chronic respiratory condition would not have been compatible with construction work and that the Veteran had to pass post-service firefighter training and physical to have been initially employed with the fire department.  Thus, the examiner concluded that it was less likely as not that any evidence of a respiratory condition had existed three years after separation from service.  Regarding the Veteran's asthma, the examiner further opined that it was most likely due to genetic predisposition, smoking history, and environmental irritant exposure during his 20 years of employment as a firefighter and obesity.  The examiner cited to medical studies indicating a link between obesity and the development of asthma.  She concluded that the Veteran did not have a diagnosis of asbestosis.  

The examiner, however, failed to consider the Veteran's contentions that his post-service fire-related employment was primarily as a detective and driver, thus, he was not subject to many burning buildings; that he had worn a mask as a volunteer firefighter; and, that his problems began as a result of exposure to asbestos and chemicals during service, such as degreasing solvents used in connection with his military service duties, as was directed by the Board in the February 2016 remand.  The examiner also failed to consider the prior diagnosis of COPD of record.  Accordingly, remand is required for a new examination.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the respiratory disorders from a VA examiner, other than the 2012 or 2016 examiner if possible.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  Any indicated tests and studies must be accomplished.  An explanation for all opinions expressed must be provided.
   
First, the reviewer must provide a diagnosis of all current respiratory disorders, notably, COPD, OSA and asthma.  If any of these respiratory disorders are not diagnosed, an explanation must be provided, to include discussion of the prior diagnoses of record in the VA and private treatment records.  See April 2016 private medical report; May and June 2016 VA opinion report.

Second, for each diagnosed respiratory disability, the reviewer must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise related to, active service, to include the Veteran's exposures asbestos and cleaning solvents, such as degreasing agents, while performing his duties as a machinist's mate during military service.  
   
In providing his or her opinion, the reviewer must address the following; (i) The Veteran's contention that during his post-service fire-related employment he had primarily served as a detective and driver and, thus, did not enter many burning buildings; (ii) that he had worn a mask during his tenure as a volunteer firefighter; and, (iii) that his lung problems began as a result of exposure to asbestos and chemicals, such as degreasing solvents, while performing his duties as a machinist's mate during military service. 

4.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
   
5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


